

115 HR 6261 IH: Improving Choices in Health Care Coverage Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6261IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Budd (for himself and Mr. Harris) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require short-term limited duration insurance issuers to renew or continue in force such
			 coverage at the option of the enrollees.
	
 1.Short titleThis Act may be cited as the Improving Choices in Health Care Coverage Act. 2.Short-term limited duration insurance (a)DefinitionSection 2791(b) of the Public Health Service Act (42 U.S.C. 300gg–91(b)) is amended by adding at the end the following:
				
 (6)Short-term limited duration insuranceThe term short-term limited duration insurance means health insurance coverage provided pursuant to a contract with a health insurance issuer that has an expiration date specified in the contract (not taking into account any extensions that may be elected by the policyholder with or without the issuer's consent) that is less than 12 months after the original effective date of the contract..
 (b)Guaranteed renewabilitySection 2703 of the Public Health Service Act (42 U.S.C. 300gg–2) is amended— (1)in subsection (a), by inserting or offers short-term limited duration insurance after group market; and
 (2)by adding at the end the following:  (f)Application to short-Term limited duration insurance (1)In generalIn applying this section in the case of short-term limited duration insurance—
 (A)a reference to health insurance coverage with respect to such coverage offered in the individual market shall be deemed to include short-term limited duration insurance; and
 (B)a reference to health insurance issuer with respect to health insurance coverage offered in the individual market shall be deemed to include an issuer of short-term limited duration insurance.
 (2)Special rule for short-term limited duration insuranceIn the case of short-term limited duration insurance, at the time of application for enrollment in such insurance coverage, an individual may decline renewability of such coverage in accordance with this section, and the contract between such individual and the health insurance issuer shall specify whether the individual opted for renewability or no renewability..
 (c)ApplicabilityThe amendments made by subsections (a) and (b) shall apply with respect to contracts for short-term limited duration insurance that take effect on or after May 1, 2018.
			